DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on December 13, 2020:
Claims 1-20 are amended.
Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on December 13, 2020:
a.	Objection to claim 1 is withdrawn in view of Applicant’s amendment.
b.	35 U.S.C. 101 rejections of claims 1-7 are withdrawn in view of Applicant’s amendment.
c.	Applicant’s remarks towards the 35 U.S.C. rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.

Claim Objections
Claims 1, 8, and 15 are objected for failing to provide antecedent basis for “the merged ledger” in the last two limitations. Revision and/or correction are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman (Pub. No. US 2018/0323963, filed on May 5, 2017) in view of Shi (Pub. No. US 2020/0202343, filed on December 20, 2018; hereinafter Shi).

Regarding claims 1, 8, and 15, Stollman clearly shows and discloses a system, comprising: one or more hardware processors configured to implement a method; a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method (Abstract and Figure 2); wherein the method comprising: 
receiving a merge request to merge a plurality of blockchains into a merged blockchain (For situation where two or more parent blockchains are to be coalesced into a single child, child blockchain is created based on two or more parent blockchains, [0060], [0085]-[0086]); 
generating a genesis block for the merged blockchain (after the capturing of the net states of parent blockchains 100a, 100b, a new combined "seed" block 221 is created as the genesis for the single child blockchain 200, [0086]) which includes an identification of an order in which blocks are to be interleaved from the plurality of Figure 8 shows blocks 230a-230c, 250a-250c, and/or 710a-710c arranged in the child blockchain 200 based on the “seed” block 221, [0086]-[0088]); and
ordering blocks in the merged ledger based on the genesis block (Figure 8 shows blocks 230a-230c, 250a-250c, and/or 710a-710c arranged in the child blockchain 200 based on the “seed” block 221, [0086]-[0088]); and
validating a block order in the merged ledger (blocks can be added to the parent blockchain after the net state is created, and then the "after-added" blocks may be transferred to the new child blockchain once the seed block(s) are instantiated. This transfer will typically require a revalidation of the "after-added" blocks, based on the new hashed value of the last net state in the new child blockchain versus the prior hashed value of the predecessor block in the parent chain, [0006], [0080]).
Shi then additionally or alternatively discloses validating a block order in the merged ledger (the main chain will have grown during the time that the sub chain was being created and maintained so that the sub chain is merged into a later block, illustrated in this example as "Verified N+X". Merging the sub chain into the main chain in this example would include the publisher 210 creating a new verified block as the head of the sub chain, where the verified block includes a hash of the immediately previous block in the sub chain as well as a hash of the immediately previous block of the main chain (the block immediately before Verified N+X). In this way, the integrity of the sub chain and the main chain is preserved, and the verification history in the sub chain is also preserved as a part of the main chain, [0054]). 
It would have been obvious to an ordinary person skilled in the art at the time when the invention was effectively filed to incorporate the teachings of Shi with the Stollman for the purpose managing enterprise transactions based on multiple blockchains by validating blocks associated with the transactions to determine any discrepancies in the transactions to guarantee the integrity and consistency of all blockchain transactions.
Regarding claims 2, 9, and 16, Stollman further discloses generating modified blocks for source ledgers comprising: 
calculating a first hash for an immediately previous block of a current block of a first blockchain; calculating a second hash for an immediately previous block of a current block of a second blockchain; and storing the first and second hashes in a block header of a block on the merged blockchain (blocks can be added to the parent blockchain after the net state is created, and then the "after-added" blocks may be transferred to the new child blockchain once the seed block(s) are instantiated. This transfer will typically require a revalidation of the "after-added" blocks, based on the new hashed value of the last net state in the new child blockchain versus the prior hashed value of the predecessor block in the parent chain, [0006], [0080]).  
Regarding claims 7, 14, and 20, Stollman further discloses providing an indication that no block from a blockchain has been omitted from the merged blockchain (blocks can be added to the parent blockchain after the net state is created, and then the "after-added" blocks may be transferred to the new child blockchain once the seed block(s) are instantiated. This transfer will typically require a revalidation of the "after-added" blocks, based on the new hashed value of the last net state in the new child blockchain versus the prior hashed value of the predecessor block in the parent chain.
Claims 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman in view of Shi and further in view of Cervenka et al. (Pub. No. US 2020/0167773, filed on June 6, 2018; hereinafter Cervenka).

Regarding claims 3, and 10, Cervenka then discloses the merge request comprising a plurality of ledger identifiers corresponding to the plurality of blockchains, and matching matching a source ledger to each of the plurality of the ledger identifiers (the main ledger 300 may be updated by pulling or retrieving information (e.g., about transactions) from the ledgers 312, 322, and 332 after those ledgers have been updated and using that information to update the main ledger 300 (e.g., by the nodes managing the main ledger 300), [0088]. The headers 604, 610, 616 may include at least three sets of metadata: a previous block header hash, a timestamp, and a merkle root. The transactions 606, 612, and 618 may incorporate a set of transactions, with certain information associated with each transaction. Transactions 606, 612, 618 may be data structures that encode a transaction from an origin or source (e.g., a payor) and a destination (e.g., a payee). The transactions recorded in blockchain 600 may include most or all of the information recorded in all of the ledgers at the country-level, such as same-pool transactions, deposits, and withdrawals, [0143]-[0148]).
It would have been obvious to an ordinary person skilled in the art at the time when the invention was effectively filed to incorporate the teachings of Cervenka with the teachings of Stollman, as modified by Shi.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman in view of Shi and further in view of Messerges et al. (Pub. No. US 2020/0134760, filed on October 31, 2018; hereinafter Messerges).

Regarding claims 4, 11, and 17, Stollman then discloses the genesis block comprises a sequence of block hashes of the blocks interleaved from the plurality of blockchains (Figure 8 shows a net state (e.g., the current state of the latest values for all keys ever included in the chain transaction log) comprises sequences of keys of each parent blockchain 100a and 100b are captured in the genesis block 221 of child blockchain 200, [0006], [0086]-[0088]).
Messerges then discloses the genesis block comprises a verifiable proof of the order of blocks (A subsequent block 601 may be appended to the genesis block 600 to serve as the next block in the blockchain. Like all other blocks, the subsequent block 601 comprises a block header 611 and block data 631. Similarly, the block header 611 may comprise a root hash 641 of the data within the block data 631 and a timestamp 651. The block header 611 may further comprise a previous block pointer 621, which may be a hash calculated by combining the hashes of the metadata (e.g., the root hash 640, timestamp 650, and the like) within the block header 610 of the genesis block 600. The block pointer 621 may be used to identify the previous block (i.e., the genesis block 600) in the blockchain 690, [0119]-[0120]).  
It would have been obvious to an ordinary person skilled in the art at the time when the invention was effectively filed to incorporate the teachings of Messerges with the teachings of Stollman, as modified by Shi, for the purpose of verifying validity of .

Allowable Subject Matter
Claims 5-6, 12-13, and 18-19 are objected for being dependent on a base rejection claim but would be allowable if rewritten to incorporate the subject matter of the base claims and all intervening claims.

Related Prior Art
The following references are deemed relevant to the claims:
Biernat et al. (Pub. No. US 2019/0339668) teaches blockchain-enabled industrial devices and associated systems are configured to support the use of industrial blockchains in connection with product and machine tracking, subscription-based industrial services, device lifecycle management, and other functions. Collections of industrial devices can collectively serve as an industrial blockchain system, with multiple such systems within a supply chain yielding an industrial blockchain ecosystem. This architecture can create distributed, decentralized, tamper-proof records of manufacturing statistics for a product, a product's history within the larger supply chain, industrial asset usage histories that can be leveraged in connection with lifecycle management, machine usage history for use in connection with subscription-based machine operation, and other such information. 

Kasper (Pub. No. US 2020/0125738) teaches a peer-to-peer consensus system and method for achieving consensus in tracking transferrable digital objects. The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                             March 6, 2021